BLAND, P. J.
(after stating the facts). — Defendant moved the court to peremptorily instruct the jury that plaintiff could not recover. The refusal of the court to grant this instruction is the only error relied upon for a reversal of the judgment. It is insisted that the verbal appointment of plaintiff as defendant’s agent to sell the real property is void on account of the Act of 1903 (Laws of 1903, p. 161) declaring it a misdemeanor for any person, in cities of three hundred thousand or more inhabitants, to offer for sale any property without the written authority of the owner, etc. The appointment of plaintiff as defendant’s agent was made in 1902, long prior to the adoption of the act. Section 15, of the Bill of Rights, provides: “That no ex post facto law, or law impairing the obligation of contracts, or retrospective in its operation, or making any irrevocable grant of special privileges or immunities, can be passed by the General Assembly.” Plaintiff’s appointment as agent was valid when made. The appointment was not tainted with fraud. The act he was appointed to perform was not against good morals or opposed to public policy, and while his appointment might have been revoked by the defendant at any time, it was not Within the power of the Legislature to terminate it or to declare it invalid by any sort of an act. Such a law would be retrospective in its operation, would impair the obligation of the agency contract and be violative of section 15 of the Bill of Rights. The peremptory instruction was properly refused and the judgment is affirmed.
All concur.